Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2010-007
Release Date: 12/23/10
CC:PSI:B01:WLKribell
POSTS-137582-10
UILC:

179.00-00, 704.06-00, 1366.00-00

date:

December 13, 2010

to:

Susan Kerrick
S Corporation Technical Advisor
(SB/SE: Examination, Exam Policy, Entities)
Mark A. Silva
Partnership Issue Specialist
(SB/SE: Examination, Exam Policy, Entities)

from:

subject:

Curtis G. Wilson
Associate Chief Counsel
(Passthroughs & Special Industries)

Section 179D deduction and certain partnerships and S corporations
This memorandum addresses the application of the § 179D deduction to certain
partnerships and S corporations. This document may not be used or cited as
precedent.
ISSUES
Where a government entity allocates a § 179D deduction for energy efficient
commercial buildings to a partnership or S corporation “designer” pursuant to §
179D(d)(4):
1. Are the partners or shareholders of the designer required to reduce the
adjusted bases in their partnership interests or S corporation stock by the amount of the
§ 179D deduction?

POSTS-137582-10

2

2. Do the provisions of §§ 704(d) and 1366(d) limit the benefit of the § 179D
deduction to the partners or shareholders’ adjusted bases in their partnership interests
or S corporation stock?
CONCLUSIONS
1. The partners or shareholders of the designer must reduce the adjusted bases
in their partnership interests or S corporation stock by the amount of the § 179D
deduction.
2. Sections 704(d) and 1366(d) limit the benefit of the § 179D deduction to the
partners or shareholders’ adjusted bases in their partnership interests or S corporation
stock.
LAW AND ANALYSIS
Section 179D provides a deduction for part or all of the cost of energy efficient
commercial building property that a taxpayer places in service after December 31, 2005,
and before January 1, 2014. The § 179D deduction shall not exceed the excess (if
any) of (i) the product of $1.80 and the square footage of the building, over (ii) the
aggregate amount of § 179D deductions allowed with respect to the building for all prior
taxable years if it reduces the total annual energy and power costs with respect to
combined usage of the building’s heating, cooling, ventilation, hot water, and interior
lighting systems by 50 percent or more as compared to a Reference Building that meets
the minimum requirements of Standard 90.1-2001. If the property fails to qualify for the
maximum § 179D deduction, § 179D(d)(1) provides for a partial allowance of up to $.60
rather than $1.80 per square foot for each system meeting the requirements for a partial
deduction. See Notice 2006-52, 2006-1 C.B. 1175, for an explanation of the
computation of the § 179D deduction.
Section 179D(d)(4) provides that in the case of energy efficient commercial
building property that is installed on or in property owned by a Federal, State, or local
government or a political subdivision thereof, the Secretary shall promulgate a
regulation to allow the allocation of the § 179D deduction “to the person primarily
responsible for designing the property [the designer] in lieu of the owner of such
property.” A designer is a person that creates the technical specifications for installation
of energy efficient commercial building property for which a deduction is allowed under
§ 179D. A person that merely installs, repairs, or maintains the property is not a
designer.
The § 179D deduction will be allowed to the designer for the taxable year that
includes the date on which the property is placed in service. A designer may not claim
a § 179D deduction in excess of the amount of the costs incurred by the owner of the

POSTS-137582-10

3

government-owned building to place the energy efficient commercial building property in
service. The designer does not include any amount in income on account of the § 179D
deduction allocated to them and the designer is not required to reduce future deductions
by an amount equal to the § 179D deduction allocated to them. See Notice 2008-40,
2008-14 I.R.B. 725, for further rules regarding the allocation provision of § 179D(d)(4).
Many of the designers that receive allocations of the § 179D deduction under
§ 179D(d)(4) are organized as partnerships or S corporations for federal tax purposes.
These firms often distribute the majority of their net income to their partners or
shareholders at the end of each taxable year, as architectural and design firms typically
require minimal capital to operate. This practice results in the partners and
shareholders having minimal bases in their ownership interests in the designer entities.
Section 704(d) provides that a partner’s distributive share of partnership loss
(including capital loss) shall be allowed only to the extent of the adjusted basis of such
partner’s interest in the partnership at the end of the partnership year in which such loss
occurred. Any excess of such loss over such basis shall be allowed as a deduction at
the end of the partnership year in which such excess is repaid to the partnership.
Section 705(a) provides that the adjusted basis of a partner’s interest in a
partnership shall be (1) increased by the sum of his distributive share of (A) taxable
income of the partnership as determined under section 703(a), (B) income of the
partnership exempt from tax, and (C) certain excess depletion deductions, and (2)
decreased (but not below zero) by the sum of his distributive share of (A) losses of the
partnership, and (B) expenditures of the partnership not deductible in computing its
taxable income and not properly chargeable to capital account.
Section 731(a) provides that in the case of a distribution by a partnership to a
partner, gain shall not be recognized to such partner, except to the extent that any
money distributed exceeds the adjusted basis of such partner’s interest in the
partnership immediately before the distribution.
Section 733 provides that in the case of a distribution by a partnership to a
partner other than in liquidation of a partner’s interest, the adjusted basis to such
partner of his interest in the partnership shall be reduced (but not below zero) by (1) the
amount of any money distributed to such partner, and (2) the amount of the basis to
such partner of distributed property other than money.
Section 1366(d) provides that the aggregate amount of losses and deductions
taken into account by an S corporation shareholder cannot exceed the sum of the
adjusted basis of the shareholder’s stock in the S corporation and the shareholder’s
adjusted basis of any indebtedness of the S corporation to the shareholder. Section
1366(d)(2) provides for the indefinite carryover of disallowed losses and deductions.

POSTS-137582-10

4

Section 1367(a) provides that the basis of each shareholder’s stock in an S
corporation shall be (1) increased by the sum of (A) items of income described in
§ 1366(a)(1)(A), (B) any nonseparately computed income determined under
§ 1366(a)(1)(B), and (C) certain excess depletion deductions, and (2) decreased (but
not below zero) by the sum of (A) distributions not includible in income by reason of
§ 1368, (B) items of loss and deduction described in § 1366(a)(1)(A), (C) any
nonseparately computed loss determined under § 1366(a)(1)(B), (D) any expense of the
corporation not deductible in computing its taxable income and not properly chargeable
to capital account, and (E) certain deductions for oil and gas depletion.
Section 1368(b) provides that a distribution of property made by an S corporation
with no accumulated earnings and profits shall, to the extent that it exceeds the
adjusted basis of the stock, be treated as gain from the sale or exchange of property.1
In the case of a designer that is a partnership or S corporation, the partners or
shareholders typically have insufficient bases in their ownership interests to absorb any
ordinary loss generated by the § 179D deduction. We understand that a growing
number of taxpayers (both design firms and their individual partners or shareholders)
have taken the position that this deduction is available to the partners or shareholders
without regard to the basis limitation rules contained in §§ 704(d) and 1366(d), either on
the theory that the deduction is a partner or shareholder level deduction, or because the
basis limitations of §§ 704(d) and 1366(d) and basis adjustment rules of §§ 705(a) and
1367(a) simply do not apply with respect to the § 179D deduction.
If a government entity hires a designer to perform work on energy efficient
commercial building property, and that designer is organized as a partnership or S
corporation, the contract for services runs between the government entity and the
partnership or S corporation, regardless of which individual members of the partnership
or S corporation personally perform the services under the contract. If the government
entity allocates a deduction to the designer pursuant to § 179D(d)(4), it is the
partnership or S corporation that receives the allocation of the § 179D deduction
allocation. Although certain deductions of a partnership or S corporation may be
claimed directly by its partners or shareholders, in those instances, there exists explicit
authority providing for such a result. For example, § 199(d)(1) specifically provides that,
with respect to partnerships and S corporations, the deduction available under that
section applies “at the partner or shareholder level.” However, no such language exists
with respect to the deduction allowed under § 179D. Absent such authority, the
deduction under § 179D, like any other partnership or S corporation item of deduction,
is used to calculate the entity’s ordinary income or loss. Each partner or shareholder’s
share of that income or loss requires an adjustment to the partners or shareholders’
bases in their ownership interests under §§ 705(a) or 1367(a), and the partners or
1

Section 1368(c) provides rules for determining the treatment of distributions made by an S corporation
with accumulated earnings and profits. For purposes of this memorandum we are focusing on S
corporations without accumulated earnings and profits.

POSTS-137582-10

5

shareholders’ ability to claim any ordinary loss generated by the deduction is limited to
the basis in their ownership interest under §§ 704(d) or 1366(d).
Example 1 – § 704(d) limitation and § 731 gain: A, B, and C form a partnership
(ABC Partnership) to design a 100,000 square foot energy efficient office building
that will be owned by State government. Each partner has a zero basis in his
partnership interest. The partnership agreement provides that all allocations and
distributions of ABC Partnership are to be made equally among A, B, and C.
State pays ABC Partnership $120,000 for its services and pays a third-party
builder $160,000 to construct the building, thus paying $280,000 for the entire
cost of the project. The project meets the energy efficiency requirements to
receive a maximum § 179D deduction equal to the product of $1.80 and the
square footage of the building. State allocates the entire § 179D deduction of
$180,000 to ABC Partnership under § 179D(d)(4). After applying the deduction,
ABC Partnership will recognize an ordinary loss of $60,000 for the year
($120,000 of gross income less $180,000 of § 179D deduction), to be allocated
equally among A, B, and C. As a result, the basis of each of A, B, and C’s
interests in ABC Partnership remains zero. At the end of the year, ABC
Partnership distributes the $120,000 of cash it received from State equally to A,
B, and C, or $40,000 to each. Because A, B, and C have zero bases in their
ABC Partnership interests prior to the distribution, the entire $40,000 distributed
to each of A, B, and C will be considered a taxable gain from the sale or
exchange of property. In addition, neither A, B, nor C can take into account their
$20,000 distributive share of ordinary loss under § 704(d).
Example 2 – § 731 gain: The facts are the same as in Example 1, except that
State pays ABC Partnership $300,000 for its services. ABC Partnership’s gross
income of $300,000 is partly offset by the § 179D deduction of $180,000. Thus,
ABC Partnership will recognize $120,000 in ordinary income for the year, to be
allocated equally among A, B, and C. A, B, and C will increase the basis in their
ABC Partnership interests by their distributive shares of that income, or $40,000
each. At the end of the year, ABC Partnership distributes the $300,000 of cash it
received from State to A, B, and C according to the partnership agreement, or
$100,000 each. Because the basis of each of A, B, and C’s ABC Partnership
interests is $40,000 prior to the distribution, $60,000 of the $100,000 distributed
to each of A, B, and C will be considered a taxable gain from the sale or
exchange of property.
Example 3 - § 1368 gain and 1366 limitation: X, Y, and Z form an S corporation
(XYZ Corp.) to design an energy efficient expansion to a 200,000 square foot
school that is owned by County government. Each shareholder has a zero basis
in the stock and an equal 1/3 ownership interest in XYZ Corp. XYZ Corp. has no
accumulated earnings and profits.

POSTS-137582-10

6

County pays XYZ Corp. $90,000 for its design services and pays a third party
builder $150,000 to construct the expansion, thus paying $260,000 for the entire
cost of the project. The project meets the energy efficiency requirements to
qualify for a partial § 179D deduction for the building envelope installed as part of
the project, of no greater than the product of $0.60 and the square footage of the
entire building. County allocates the partial § 179D deduction of $120,000 to
XYZ Corp. under § 179D(d)(4). After applying the deduction, XYZ Corp. will
recognize an ordinary loss of $30,000 for the year ($90,000 of gross income $150,000 of § 179D deduction). As a result, the basis of each of X, Y, and Z’s
stock in XYZ Corp. remains zero. At the end of the year, XYZ Corp. distributes
the $90,000 of cash it received from County to X, Y, and Z in proportion to their
ownership interests, or $30,000 each. Because X, Y, and Z have zero bases in
their XYZ Corp. stock prior to the distribution, the entire $30,000 distributed to
each of X, Y, and Z will be considered a taxable gain from the sale or exchange
of property. In addition, neither X, Y, nor Z can take into account their
proportionate $10,000 amount of ordinary loss under § 1366.
Example 4 - § 1368 gain: The facts are the same as in Example 3, except that
County pays XYZ Corp. $150,000 for its design services and pays a third party
builder $200,000 to construct the expansion, thus paying $350,000 for the entire
cost of the project. County allocates the partial § 179D deduction of $120,000 to
XYZ Corp. under § 179D(d)(4). XYZ Corp.’s gross income of $150,000 is
partially offset by the § 179D deduction of $120,000, and XYZ Corp. therefore will
recognize $30,000 in ordinary income for the year. At the end of the year, XYZ
Corp. distributes the $150,000 of cash it received from County to X, Y, and Z in
proportion to their ownership interests, or $50,000 each. X, Y, and Z will
increase the bases in their XYZ Corp. stock by their proportionate amounts of the
ordinary income, giving them each a $10,000 basis in their XYZ Corp. stock prior
to the distribution. As a result, $40,000 of the $50,000 distributed to each of X,
Y, and Z will be considered a taxable gain from the sale or exchange of property.
Please call (202) 622-3050 if you have any further questions on this matter. For
information regarding other issues arising under § 179D, please call (202) 622-3110.

By: _____________________________
Curtis G. Wilson
Associate Chief Counsel
(Passthroughs & Special Industries)

